Exhibit 99.1 ASPREVA RECEIVES FINAL COURT APPROVAL FOR ACQUISITION BY GALENICA Victoria, B.C., Canada; December 18, 2007 - Aspreva Pharmaceuticals Corporation (NASDAQ: ASPV; TSX: ASV) today announced that the British Columbia Supreme Court has issued a finalorder approving the plan of arrangement under which Galenica Group (SWX: GALN), through a wholly-owned Canadian subsidiary, will acquire all of Aspreva’s outstanding shares at a price of US$26.00 per share in cash. The transaction, which is being carried out by way of a statutory plan of arrangement under Section 288 of the British Columbia Business Corporations Act, was approved by Aspreva shareholders and optionholders at a special meeting held on December 17, 2007. Subject to receipt of approval by the Minister of Industry under the Investment Canada Act and the other conditions to closing being satisfied or waived, the transaction is expected to close on January 3, 2008. Further details regarding the terms of the transaction are set out in Aspreva’s management information circular dated November 15, 2007, which was filed by Aspreva on the Canadian SEDAR website at www.sedar.com and on the United States Securities and Exchange Commission’s website at www.sec.gov. Financial and Legal Advisors Lazard Frères & Co. LLP and Lehman Brothers Inc. have acted as financial advisors to Aspreva with respect to the plan of arrangement.Aspreva’s legal advisors are Farris, Vaughan, Wills & Murphy LLP, McCarthy Tétrault LLP and Cooley Godward Kronish LLP. About Galenica Galenica is a diversified group activethroughout the healthcaremarket which, among other things, develops, manufactures and markets pharmaceutical products, runs pharmacies, provides logistical services and access to databases and sets up networks. The Galenica Group enjoys a leading position in all its areas of activity - pharmaceutical manufacturing, pre-wholesaling, distribution, healthcare information and retailing. A large part of Galenica’s income is generated by international operations. For more information please visit www.galenica.com About Aspreva Aspreva is a global pharmaceutical company focused on identifying, developing, and, upon approval, commercializing evidence-based medicines for patients living with less common diseases. Aspreva common stock is traded on the NASDAQ Global Select Market under the trading symbol ASPV and on the Toronto Stock Exchange under the trading symbol ASV. Learn more about the company at www.aspreva.com For Further Information please contact: Sage J. Baker Vice President, IR & Corporate Communications Aspreva Pharmaceuticals +1 250-708-4270 sbaker@aspreva.com Forward-Looking Statements This news release contains forward-looking statements within the meaning of the
